IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT United States Court of Appeals
                                                  Fifth Circuit

                                                                  FILED
                                                                  July 28, 2008
                                No. 07-31094
                              Summary Calendar               Charles R. Fulbruge III
                                                                     Clerk

JOAN M. PETTY

                                            Plaintiff-Appellant

v.

MERCK AND COMPANY, INC, a Foreign Corporation

                                            Defendant-Appellee


                 Appeals from the United States District Court
                     for the Eastern District of Louisiana
                           USDC No. 2:07-CV-3724


Before WIENER, STEWART, and CLEMENT, Circuit Judges.
PER CURIAM:*
      Plaintiff-Appellant Joan M. Petty (“Petty”) appeals the district court’s
dismissal, for lack of standing, of her action under the Racketeer Influenced and
Corrupt Organizations (RICO) Act. Affording her pro se brief the benefit of
liberal construction, see Haines v. Kerner, 404 U.S. 519, 520 (1972), Petty argues
that she has standing to sue under RICO based on bodily injury allegedly caused
by the drug Vioxx.



      *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
                                 No. 07-31094

      A RICO plaintiff “must establish that [s]he has standing to sue.” Price v.
Pinnacle Brands, 138 F.3d 602, 606 (5th Cir. 1998). As there is no recovery
under RICO for personal injuries, a plaintiff does not have standing to sue under
18 U.S.C. § 1964(c) based on such injuries. See id. at 607, n.20. Petty has not
shown that the district court erred in dismissing her RICO action for lack of
standing.
      Dismissal of Petty’s RICO claim moots her emergency request for a
temporary injunction, which was also not filed in accordance with Fifth Circuit
Rule 27.3. Petty is advised that if the court determines future actions in
connection with this emergency motion or any other action constitute frivolous,
harassing, or contumacious conduct, she will be exposed to sanctions and
penalties.
      The judgment of the district court is AFFIRMED. All outstanding motions
are DENIED.




                                       2